           Case 2:19-mj-00935-BNW Document 12 Filed 01/06/20 Page 1 of 4




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     TIFFANY L. NOCON
 3   Assistant Federal Public Defender
     California State Bar No. 301547
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     Tiffany_Nocon@fd.org
 6
     Attorney for Albert Landaverde
 7
 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                              Case No. 2:19-MJ-935-BNW
11
                    Plaintiff,                              STIPULATION TO CONTINUE
12                                                          BENCH TRIAL
            v.
                                                            (First Request)
13
     ALBERT LANDAVERDE,
14
                    Defendant.
15
16          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17   Trutanich, United States Attorney, and Rachel Kent, Special Assistant United States Attorney,
18   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19   and Tiffany L. Nocon, Assistant Federal Public Defender, counsel for Albert Landaverde, that
20   the bench trial currently scheduled on January 15, 2020, be vacated and continued to a date and
21   time convenient to the Court, but no sooner than thirty (30) days.
22          This Stipulation is entered into for the following reasons:
23      1. To allow more investigation.
24      2. Mr. Landaverde is not in custody and does not oppose this continuance.
25      3. Additionally, denial of this request for continuance could result in a miscarriage of
26          justice. The additional time requested by this Stipulation is excludable in computing
         Case 2:19-mj-00935-BNW Document 12 Filed 01/06/20 Page 2 of 4




 1         the time within which the trial herein must commence pursuant to the Speedy Trial
 2         Act, Title 18, United States Code, Section 3161(h)(7)(A), considering the factors
 3         under Title 18, United States Code § 3161(h)(7)(B)(iv).
 4
 5         This is the first request for a continuance of the bench trial.
 6
 7         January 6, 2020.
 8
 9   RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
     Federal Public Defender                          United States Attorney
10
11
     By Tiffany L. Nocon                              By Rachel Kent
12   TIFFANY L. NOCON                                 RACHEL KENT
     Assistant Federal Public Defender                Special Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
           Case 2:19-mj-00935-BNW Document 12 Filed 01/06/20 Page 3 of 4




 1
 2
 3                               UNITED STATES DISTRICT COURT

 4                                     DISTRICT OF NEVADA
 5
     UNITED STATES OF AMERICA,                               Case No. 2:19-MJ-935-BNW
 6
                    Plaintiff,                               FINDINGS OF FACT, CONCLUSIONS
 7                                                           OF LAW AND ORDER
            v.
 8
     ALBERT LANDAVERDE,
 9
                    Defendant.
10
11
12                                       FINDINGS OF FACT

13          Based on the pending Stipulation of counsel, and good cause appearing therefore, the

14   Court finds that:

15      1. To allow more investigation.

16      2. Mr. Landaverde is not in custody and does not oppose this continuance.

17      3. Additionally, denial of this request for continuance could result in a miscarriage of

18          justice. The additional time requested by this Stipulation is excludable in computing

19          the time within which the trial herein must commence pursuant to the Speedy Trial

20          Act, Title 18, United States Code, Section 3161(h)(7)(A), considering the factors

21          under Title 18, United States Code § 3161(h)(7)(B)(iv).

22
23          This is the first request for a continuance of the bench trial.

24
25
26
                                                       3
           Case 2:19-mj-00935-BNW Document 12 Filed 01/06/20 Page 4 of 4




 1                                     CONCLUSIONS OF LAW

 2          The ends of justice served by granting said continuance outweigh the best interest of the
 3   public and the defendant in a speedy trial, since the failure to grant said continuance would be
 4   likely to result in a miscarriage of justice, would deny the parties herein sufficient time and the
 5   opportunity within which to be able to effectively and thoroughly prepare for trial, taking into
 6   account the exercise of due diligence.
 7          The continuance sought herein is excludable under the Speedy Trial Act, Title 18,
 8   United States Code, Section 3161(h)(7)(A), when the considering the facts under Title 18,
 9   United States Code, § 316(h)(7)(B)(iv).
10                                               ORDER

11          IT IS THEREFORE ORDERED that the bench trial currently scheduled on Wednesday,
12                                                                2/19/2020
     January 15, 2020, at 8:45 a.m., be vacated and continued to ________________ at the hour of
13    8 a.m.
     ___:___
     8:45    __.m.
14          DATED this 7th
                       ____ day of January, 2020.
15
16
17                                                  UNITED STATES MAGISTRATE JUDGE

18
19
20
21
22
23
24
25
26
                                                       4
